DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20120306776 A1, hereafter Kim).

	Regarding claim 1, Kim teaches a display device comprising: 

	an input sensor on the display panel, and in which an active area and a peripheral area, which is adjacent to the active area and comprises a first area and a second area spaced apart in a first direction, are defined (Fig. 2, [0027]-[0029], where the touch active region overlaps with pixels in the display panel and the peripheral area is defined by the ground line 260 separating a first area and second area), the input sensor comprising: 
	first sensing electrodes (220) extending in the first direction, and arranged in a 10second direction crossing the first direction (Fig. 2, [0030]-[0031], where the sensing electrodes 220 extend from left to right in a first direction and are arranged in a second direction from top to bottom); 
	second sensing electrodes (210) extending in the second direction, and arranged in the first direction (Fig. 2, [0030]-[0031], where the sensing electrodes 210 extend from bottom to top in a second direction and are arranged in a first direction from left to right); 
	first sensing lines (250) extending in the second direction within the active area, connected to the first sensing electrodes, and partially located in the first area, 15respectively (Fig. 2, [0036]-[0038], where there are trace lines 250 connecting to electrodes 220); 
	second sensing lines (240) electrically connected to the second sensing electrodes, respectively, and at least partially located in the second area (Fig. 2, [0036]-[0038], where there are trace lines 240 connecting to electrodes 210); and 


	Regarding claim 2, Kim teaches the display device of claim 1, wherein the first sensing lines are spaced apart in the first direction within the active area (Fig. 2, where the lines 250 are spaced apart in the first direction at the left edge of the active area).

	Regarding claim 3, Kim teaches the display device of claim 1, wherein the first sensing electrodes 25comprise first sensing patterns arranged in the first direction and first connection patterns connecting neighboring ones of the first sensing patterns, wherein the second sensing electrodes comprise second sensing patterns arranged in the second direction and second connection patterns connecting neighboring ones of the second sensing patterns, and-32-1192019/411598 wherein the first connection patterns and the second connection patterns respectively cross each other while being insulated from each other (Fig. 2, [0032]-[0033], where connection patterns among first and second electrodes are used when the first and second electrodes are on a same layer).

	Regarding claim 4, Kim teaches the display device of claim 3, wherein the first sensing lines in the active area are on a same layer as the second connection patterns (Fig. 2, [0032]-[0033] where at least portions of each connection pattern are disposed on the same layer).

	Regarding claim 5, Kim teaches the display device of claim 3, wherein, when viewed in a plan view, the first sensing lines and the second sensing electrodes are alternately arranged (Fig. 3 where the set of first sensing lines is disposed one on side of the ground line and then the second set of sensing lines is alternately disposed on the other side of the ground line).

	Regarding claim 6, Kim teaches the display device of claim 1, wherein the first guard electrode is configured to apply a ground voltage (Fig. 2, [0040], where the ground line 260 is connected to the ground power supply).

	Regarding claim 10, Kim teaches the display device of claim 1, further comprising: -33-1192019/411598 a guard pad overlapping the peripheral area, and electrically connected to the first guard electrode; and sensing pads overlapping the peripheral area, and electrically connected to the 5first sensing lines and the second sensing lines, respectively (Fig. 2, [0035], [0040], where the pad unit 230 comprises a plurality of pads 231 connecting each of the sensing lines and guard line).

	Regarding claim 11, Kim teaches the display device of claim 10, wherein the sensing pads comprise: first sensing pads electrically connected to the first sensing lines, respectively; and 10second sensing pads electrically connected to the second sensing lines, respectively, wherein the first sensing pads and the second sensing pads are spaced apart from each other with the guard pad therebetween (Fig. 2, [0035]. 

	Regarding claim 12, Kim teaches a display device comprising a display panel and an input sensor on the display panel (Fig. 2, [0025]-[0026], where there is a touch screen panel), wherein the input sensor comprises: 
	a base insulating layer comprising an active area, a first area spaced apart from the active area in a second direction, and a second area spaced apart from the active 20area in the second direction and spaced apart from the first area in a first direction crossing the second direction (Fig. 2, [0027]-[0029], where the touch active region overlaps with pixels in the display panel and the peripheral area is defined by the ground line 260 separating a first area and second area); 
	first sensing electrodes (220) located in the active area (Fig. 2, [0030]-[0031]); 
	second sensing electrodes (210) located in the active area (Fig. 2, [0030]-[0031]); 
	first sensing lines (250) partially located in the first area, and alternately arranged with 25the second sensing electrodes in the active area (Fig. 2, [0036]-[0038], where there are trace lines 250 connecting to electrodes 220); 
	second sensing lines (240) located in the second area and connected to the second sensing electrodes, respectively (Fig. 2, [0036]-[0038], where there are trace lines 240 connecting to electrodes 210); and 


	Regarding claim 13, Kim teaches the display device of claim 12, wherein the first sensing lines extend in the second direction and are spaced part from each other in the first direction (Fig. 2, where the lines 250 are spaced apart in the first direction at the left edge of the active area).

	Regarding claim 18, Kim teaches the display device of claim 12, further comprising: 25a guard pad electrically connected to the first guard electrode; and sensing pads electrically connected to the first sensing lines and the second sensing lines, respectively (Fig. 2, [0035], [0040], where the pad unit 230 comprises a plurality of pads 231 connecting each of the sensing lines and guard line).

	Regarding claim 19, Kim teaches the display device of claim 18, wherein the guard pad is configured to supply a ground voltage to the first guard electrode (Fig. 2, [0040], where the ground line 260 is connected to the ground power supply).

	Regarding claim 20, Kim teaches the display device of claim 18, wherein the sensing pads comprise: first sensing pads electrically connected to the first sensing lines, respectively; and second sensing pads electrically connected to the second sensing lines, respectively, 10wherein the first sensing pads and the second sensing pads .

Allowable Subject Matter

Claims 7-9 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692